Title: From James Madison to Caleb Atwater, April 1823
From: Madison, James
To: Atwater, Caleb


        
          Dr Sir
          Apl. 1823.
        
        I have recd. your letter of March 18. with the copy of a Bill providing for Common Schools in Ohio.
        It affords much gratification to see the emulating attention which is paid to this vital object throughout our Country; particularly in a young State which is rising to such national importance; and I shd. most cheerfully contribute any suggestions which might be of use on such an occasion. But no course occurs to me so judicious as that pursued by the Reporters of the Bill; who have availed themselves of the experience of other States, by adopting a model sanctioned in its outlines by more than one, and adapting it to the local & other circumstances peculiar to their own. Of these peculiarities, and the proper adaptations to them no stranger can so well judge as those with whom the decision lies. With the confidence therefore which is due to their superior competency, and the general principles on which the Bill is planned, I have only to express my wishes that it may result in a System the best calculated to fulfil the laudable views of the State. As it would be very unfortunate that the valuable fund set apart by the national

Legislature, in aid of public instruction in Ohio, should be in any manner frustrated, it is to be hoped that remedies will be found for the dangers referred to on that subject. With much esteem & friendly respects.
        
          J.M
        
      